Judgment, Supreme Court, New York County (William Leibovitz, J.), rendered May 7, 1998, convicting defendant, after a jury trial, of criminal possession of a weapon in the second degree (two counts), criminal possession of a weapon in the third degree (three counts) and endangering the welfare of a child, and sentencing him to two terms of 5 to 10 years, three terms of 2 to 6 years and a term of 1 year, all to run concurrently, unanimously affirmed.
The hearing court properly denied defendant’s motion to suppress a gun found during a search of an apartment shared by the complainant and defendant. The record supports the court’s finding that the search was based on valid consent. The complainant, who had previously reported to the police that defendant had menaced her with a gun, informed the police that there was a gun in the apartment, gave the gun’s precise location, and later expressly consented to a search of the apartment. The police properly relied on the complainant’s apparent authority to consent to a search of her entire apartment, including the room in which defendant was located, there being no *340indication that the room was exclusively defendant’s (see, People v Figueroa, 267 AD2d 183, lv denied 94 NY2d 919). The record also supports the court’s finding that the search was justified as an emergency action (see, People v Adams, 236 AD2d 293, lv denied 90 NY2d 854). Concur — Sullivan, P. J., Rosenberger, Mazzarelli, Rubin and Buckley, JJ.